Title: To Thomas Jefferson from S. & S. Myers, 11 December 1802
From: S. & S. Myers
To: Jefferson, Thomas


          
            Sir
            Richmond Decr: 11. 1802
          
          With your Esteem’d favor of the 7 Curt. we received your Draft at sight on Messrs. Gibson & Jefferson for One Hundred and fifty Dollars. which is to the Credit of Mr Samuel Dyer of Albemarle
          Much obliged by your attention, We have the Honor to be with the highest respect 
          Sir Your mo ob Serts
          
            S. & S. Myers
          
        